 1 MCGREGOR W. SCOTT
   United States Attorney
 2 LAUREL J. MONTOYA
   Assistant United States Attorney
 3 Robert E. Coyle Federal Courthouse
   2500 Tulare Street
 4 Fresno, CA 93721

 5 (559) 497-4000

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:18-CR-00228-DAD-BAM
                                                                 1:18-MJ-00177-EPG
12                                Plaintiff,
                                                        STIPULATION REGARDING EXCLUDABLE
13                           v.                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
                                                        AND ORDER
14   CHAMPA SAYADETH,
                                                        DATE: April 13, 2020
15                                Defendant.            TIME: 1 p.m.
                                                        COURT: Hon. Barbara A. McAuliffe
16

17          These cases are set for status conference on April 13, 2020. This Court issued General Order
18 611, which suspends all jury trials in the Eastern District of California scheduled to commence before

19 May 1, 2020. This General Order was entered to address public health concerns related to COVID-19.

20          Although the General Order addresses the district-wide health concern, the Supreme Court has
21 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

22 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

23 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

24 exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover, any such failure cannot be harmless. Id.

25 at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

26 judge ordering and ends-of-justice continuance must set forth explicit findings on the record “either
27 orally or in writing”).

28          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

      STIPULATION REGARDING EXCLUDABLE TIME             1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1 and inexcusable—the General Order requires specific supplementation. Ends-of-justice continuances

 2 are excludable only if “the judge granted such continuance on the basis of his findings that the ends of

 3 justice served by taking such action outweigh the best interest of the public and the defendant in a

 4 speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets

 5 forth, in the record of the case, either orally or in writing, its reason or finding that the ends of justice

 6 served by the granting of such continuance outweigh the best interests of the public and the defendant in

 7 a speedy trial.” Id.

 8          The General Order excludes delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

 9 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,
10 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

11 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

12 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

13 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

14 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

15 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

16 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

17          In light of the societal context created by the foregoing, this Court should consider the following

18 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

19 justice exception, § 3161(h)(7) (Local Code T4). If continued, this Court should designate a new date

20 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any
21 pretrial continuance must be “specifically limited in time”).

22                                                 STIPULATION

23          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

24 through defendant’s counsel of record, hereby stipulate as follows:

25          1.      By previous order, these matters were set for status on April 13, 2020.

26          2.      By this stipulation, defendant now moves to continue the status conference until June 22,

27 2020, and to exclude time between April 13, 2020, and June 22, 2020, under Local Code T4.

28          3.      The parties agree and stipulate, and request that the Court find the following:

      STIPULATION REGARDING EXCLUDABLE TIME                2
30    PERIODS UNDER SPEEDY TRIAL ACT
 1                 a)      The government has represented that the discovery associated with this case has

 2          been either produced directly to counsel and/or made available for inspection and copying.

 3                 b)      Counsel for defendant desires additional time to consult with his client, discuss

 4          case resolution, and review the discovery. The government has provided a plea agreement to

 5          counsel for the defendant.

 6                 c)      Counsel for defendant believes that failure to grant the above-requested

 7          continuance would deny him/her the reasonable time necessary for effective preparation, taking

 8          into account the exercise of due diligence.

 9                 d)      The government does not object to the continuance.

10                 e)      In addition to the public health concerns cited by General Order 611 and

11          presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in

12          this case because Counsel or other relevant individuals have been encouraged to telework and

13          minimize personal contact to the greatest extent possible. It will be difficult to avoid personal

14          contact should the hearing proceed.

15                 f)      Based on the above-stated findings, the ends of justice served by continuing the

16          case as requested outweigh the interest of the public and the defendant in a trial within the

17          original date prescribed by the Speedy Trial Act.

18                 g)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

19          et seq., within which trial must commence, the time period of April 13, 2020 to June 22, 2020,

20          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

21          because it results from a continuance granted by the Court at defendant’s request on the basis of

22          the Court’s finding that the ends of justice served by taking such action outweigh the best interest

23          of the public and the defendant in a speedy trial.

24          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

25 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

26 must commence.
27          IT IS SO STIPULATED.

28 ///

      STIPULATION REGARDING EXCLUDABLE TIME               3
30    PERIODS UNDER SPEEDY TRIAL ACT
     Dated: March 23, 2020                                MCGREGOR W. SCOTT
 1                                                        United States Attorney
 2
                                                          /s/ LAUREL J. MONTOYA
 3                                                        LAUREL J. MONTOYA
                                                          Assistant United States Attorney
 4

 5
     Dated: March 23, 2020                                /s/ MARK COLEMAN
 6                                                        JEREMY M. DOBBINS
 7                                                        Counsel for Defendant
                                                          CHAMPA SAYADETH
 8

 9
                                                  ORDER
10

11         IT IS SO ORDERED that the Status Conference is continued from April 13, 2020 to June 22, 2020

12 at 1:00 PM before Magistrate Judge Barbara A. McAuliffe. Time is excluded pursuant to 18 U.S.C.§

13 3161(h)(7)(A), B(iv).

14

15
     IT IS SO ORDERED.
16

17      Dated:   March 25, 2020                            /s/ Barbara   A. McAuliffe         _
                                                    UNITED STATES MAGISTRATE JUDGE
18

19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME           4
30    PERIODS UNDER SPEEDY TRIAL ACT
